Citation Nr: 0101999	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  00-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.

2.  Evaluation of tardy ulnar nerve syndrome with 
camptodactyly of the left upper extremity, currently rated as 
10 percent disabling.

3.  Evaluation of tardy ulnar nerve syndrome with 
camptodactyly of the right upper extremity, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from February 1973 to February 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia in which increased evaluations for 
degenerative disc disease of the lumbar spine, tardy ulnar 
nerve syndrome with camptodactyly of the left and right upper 
extremities, were denied.  

At the November 2000 Travel Board Hearing the veteran 
testified that he was being treated at the VA Medical Center 
(VAMC) at Tuskegee, Alabama for his back and tardy ulnar 
nerve syndrome with camptodactyly of the left and right upper 
extremities.  However, those records have not been included 
in the claims folder.  In order to ensure that the record is 
complete, it is found that the RO should ascertain these 
pertinent Tuskegee, Alabama VAMC outpatient treatment 
records.  Therefore, remand for the purposes of obtaining 
these records and associating the records with the claims 
folder is necessary to ensure full compliance with due 
process requirements.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran also testified that the VA last examined him in 
1999, but a 1999 VA examination report is not in the claims 
folder.  Although a VA spine examination was done in November 
1998 the most recent peripheral nerves examination of record 
is dated February 1995.  The Board therefore concludes that a 
VA examination is needed to determine the current level of 
severity of the veteran's service-connected tardy ulnar nerve 
syndrome with camptodactyly of the left and right upper 
extremities.  38 C.F.R. §§ 3.326, 3.327 (2000).  

In addition, the November 1998 VA examiner indicated, in the 
examination report, that there were no medical records 
available.  An examination should include a review of "the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
and facilities who treated the veteran 
for his service-connected degenerative 
disc disease of the lumbar spine and 
tardy ulnar nerve syndrome with 
camptodactyly of the left and right upper 
extremities.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The November 1998 VA examiner must be 
provided the claims folder, so that the 
veteran's entire medical history can be 
taken into consideration in assessing the 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine, and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.

3.  The veteran should be afforded a VA 
peripheral nerve examination to determine 
the severity of his service-connected 
tardy ulnar nerve syndrome with 
camptodactyly of the left and right upper 
extremities.  The claims folder should be 
made available to the examiner for review 
before the examination and the examiner 
is asked to indicate in the examination 
report that the claims folder has been 
reviewed.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claims.  See 
38 C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

